United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.T., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
FEDERAL EMERGENCY MANAGEMENT
AGENCY, Birmingham, AL, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-909
Issued: September 6, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 14, 2012 appellant filed a timely appeal of a February 6, 2012 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of the case.
ISSUE
The issue is whether appellant met her burden of proof to establish that she sustained an
occupational disease in the performance of duty.
FACTUAL HISTORY
On June 2, 2011 appellant, then a 75-year-old community relations field specialist, filed
an occupational disease claim alleging that she sustained heat stroke and dehydration as a result
1

5 U.S.C. § 8101 et seq.

of walking in rural areas for 12 hours each shift. She became aware of her condition and its
relationship to her federal employment on May 27, 2011 and stopped work on May 30, 2011.
OWCP advised appellant in a June 17, 2011 letter that evidence was needed to establish her
claim. It gave her 30 days to submit a factual statement detailing her job duties and a report from
a qualified physician explaining how a diagnosed condition resulted from this activity.
Dr. Margaret S. Morr, a Board-certified family practitioner, diagnosed malaise, fatigue,
myalgia and myositis in May 29 and 31, 2011 notes while unsigned June 1, 2011 emergency
department discharge instructions indicated that appellant experienced dizziness.
In a June 1, 2011 report, Dr. Donald L. Abele, an internist, related that appellant was a
part of the employing establishment’s relief effort to assist storm victims. Appellant informed
him that she became symptomatic on the job due to high temperatures in late May 2011. A
physical examination was normal while blood tests ruled out rhabdomyolysis. Dr. Abele
diagnosed malaise and fatigue of “unclear etiology.”
Appellant specified in a June 29, 2011 statement that she was deployed to Alabama for
the period May 9 to June 9, 2011 to canvas residents who may have been impacted by recent
tornadoes. As a result, she was exposed to heat 12 hours each workday for three weeks and
developed dizziness, fatigue and headaches, inter alia.
In a June 29, 2011 report, Dr. Morr remarked, “The patient related in her interview that
she was employed by [the employing establishment] and had been out in the heat for 12[-]hour
periods, at which time she developed [extreme fatigue and headaches].”
By decision dated September 12, 2011, OWCP denied appellant’s claim, finding the
medical evidence insufficient to demonstrate that a diagnosed condition resulted from the
accepted work activity.
Appellant requested reconsideration on October 29, 2011 and submitted new evidence.
In an October 28, 2011 report, Dr. Abele opined:
“During the month of June 2011 [appellant] was a patient of mine while working
as a [federal] disaster employee assisting with the tornadoes. She presented to the
clinic with specific symptoms that indicated a need for lab tests to be done. In
spite of the symptoms [appellant] was displaying, the tests were negative.
However, after a thorough exam[ination] of the patient, I found significant
evidence to substantiate a diagnosis of heat exhaustion, fatigue, headache and
malaise which in my medical opinion was a direct result of being in the field in
the May [to] June Alabama heat.”
On February 6, 2012 OWCP denied modification of the September 12, 2011 decision.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an employee of the United
2

States within the meaning of FECA, that the claim was timely filed within the applicable time
limitation period, that an injury was sustained in the performance of duty as alleged and that any
disabilities and/or specific conditions for which compensation is claimed are causally related to
the employment injury.2 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.3
Whether an employee actually sustained an injury in the performance of duty begins with
an analysis of whether fact of injury has been established.4 To establish fact of injury in an
occupational disease claim, an employee must submit: (1) a factual statement identifying
employment factors alleged to have caused or contributed to the presence or occurrence of the
disease or condition; (2) medical evidence establishing the presence or existence of the disease or
condition for which compensation is claimed; and (3) medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the employee.5
Causal relationship is a medical issue and the evidence generally required to establish
causal relationship is rationalized medical opinion evidence. The opinion of the physician must
be based on a complete factual and medical background, must be one of reasonable medical
certainty and must be supported by medical rationale explaining the nature of the relationship
between the diagnosed condition and the specific employment factors identified by the claimant.6
ANALYSIS
The case record supports that appellant canvased as part of her job duties in May 2011
and was diagnosed with malaise, fatigue, myalgia and myositis. The Board finds, nevertheless,
that she failed to establish her occupational disease claim because the medical evidence did not
sufficiently demonstrate that her condition was causally related to this accepted work activity.
In a June 1, 2011 report, Dr. Abele obtained appellant’s account that she became
symptomatic on the job due to extreme heat. Neither the physical examination nor laboratory
tests showed abnormalities. Dr. Abele diagnosed malaise and fatigue and pointed out that the
cause was unclear. However, in a subsequent October 28, 2011 report, he opined that appellant
sustained heat exhaustion, fatigue, headache and malaise due to “being in the field in the May to
June Alabama heat,” citing “significant” findings on examination.
Inconsistent and
contradictory reports from the same physician lack probative value and cannot constitute
competent medical evidence.7
2

Elaine Pendleton, 40 ECAB 1143 (1989).

3

Victor J. Woodhams, 41 ECAB 345 (1989).

4

See S.P., 59 ECAB 184, 188 (2007).

5

See R.R., Docket No. 08-2010 (issued April 3, 2009); Roy L. Humphrey, 57 ECAB 238, 241 (2005).

6

I.J., 59 ECAB 408 (2008); supra note 3.

7

K.S., Docket No. 11-2071 (issued April 17, 2012); Cleona M. Simmons, 38 ECAB 814 (1987). See also
Robert P. Bourgeois, 45 ECAB 745 (1994) (medical evidence required to prove causal connection is that necessary
to convince the adjudicator that the conclusion drawn is rational, sound and logical).

3

Dr. Morr remarked in a June 29, 2011 report that appellant “related in her interview that
she ... had been out in the heat for 12-hour periods, at which time she developed [extreme fatigue
and headaches].” She appeared to be merely communicating appellant’s belief regarding causal
relationship.8 Assuming arguendo that this represented her opinion on causal relationship,
Dr. Morr did not present fortifying medical rationale.9
The remaining evidence, namely Dr. Morr’s May 29 and 31, 2011 notes and unsigned
June 1, 2011 emergency department discharge instructions, was of diminished probative value on
the issue of causal relationship because none of these documents addressed whether appellant’s
federal employment caused or contributed to a diagnosed condition.10 In the absence of
rationalized medical opinion evidence, appellant failed to meet her burden of proof.
Appellant contends on appeal that the medical evidence sufficiently established causal
relationship. The Board has already addressed the deficiencies of the claim. Appellant may
submit new evidence or argument as part of a formal written request for reconsideration to
OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not establish that she sustained an occupational disease
in the performance of duty.

8

See P.K., Docket No. 08-2551 (issued June 2, 2009) (an award of compensation may not be based on a
claimant’s belief of causal relationship).
9

George Randolph Taylor, 6 ECAB 986, 988 (1954).

10

J.F., Docket No. 09-1061 (issued November 17, 2009); S.E., Docket No. 08-2214 (issued May 6, 2009).

4

ORDER
IT IS HEREBY ORDERED THAT the February 6, 2012 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: September 6, 2012
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

